Justice Souter,
dissenting.
I joined the dissent in Medellín v. Texas, 552 U. S. 491, 538 (2008) (opinion of Breyer, J.), and invoke the rule that it is reasonable to adhere to a dissenting position throughout the Term of Court in which it was announced. See North Carolina v. Pearce, 395 U. S. 711, 744 (1969) (Harlan, J., concurring in part and dissenting in part). The only chance to apply the treaty provisions the dissent would have held presently enforceable is now through action by the other branches of the Government. A bill on the subject has been introduced in the Congress, Avena Case Implementation Act of 2008, H. R. 6481, 110th Cong., 2d Sess. (2008), and the Government has represented to the International Court of Justice it will take further steps to give effect to that court’s judgment pertinent to Medellín’s conviction, among others, Request for Interpretation of the Judgment of 31 March 200k in the Case Concerning Avena and Other Mexican Nationals (Mex. v. U.S.), 2008 I. C. J. No. 139, ¶37 (Order of July 16). I would therefore enter the requested stay of execution for as long as the remainder of the 2007 Term, to allow for a current statement of the views of the Solicitor General and for any congressional action that could affect the disposition of petitioner’s filings. I would defer action on the petition for a writ of certiorari to the Court of Criminal Appeals of Texas, the petition for an original writ of habeas corpus, and the motion to recall and stay the mandate in Medellín v. Texas, supra.